Title: Thomas Jefferson to Sarah Grotjan, 3 April 1813
From: Jefferson, Thomas
To: Grotjan, Sarah


          Madam Monticello Apr. 3. 13.
          Your favor of Mar. 15. on the subject of mrs Julia Bradley formerly Webb, has been duly recieved. I have in vain ransacked my own memory to recall any knolege of her which I might have had: but the failure of that recollection is no proof against the fact, the multitude of those occasionally made known to me having
			 rendered a distinct remembrance of them too much for my memory. I have therefore had recourse to enquiry of others, & I learn that a miss  Judith Webb formerly an inhabitant of Richmond, married a mr Bradley against the advice & consent of her friends. she was a Fleming on the mother’s side, which family, as well as that of the Webbs, had
			 been of respectable standing & property in this
			 state. at present however both are gone to entire decay not a single person of either name remaining who is not in absolute penury. the nearest connection she has who are any way at their ease,
			 is
			 the Tuckahoe branch of Randolphs, all of whom now also are without property, except
			 Colo Thos M. Randolph commanding a regiment at Niagara, mrs Gouvernier Morris of N. York, & a mrs Randolph in a distant part of this state. mrs Bradley is the grandaughter of their aunt, and I learn that the multitude of those of the same family with her, who stand nearer, or as near to these
			 persons as she
			 does, are more than sufficient
			 to absorb all the aids which their limited circumstances can spare, and are more at hand to recieve them in the forms most convenient. while living in Richmond she was  in the way of recieving some comforts from her friends there, which the unworthiness of her husband at length discouraged. this is the sum of what I learn from others. I wish it could have been
			 more satisfactory to the kind dispositions which her situation has excited in yourself, or that it could have indicated more probable resources for her relief. Accept the assurance of my esteem & respect.
          Th:
            Jefferson
        